         Case 3:21-cv-03013-SI Document 42-2 Filed 09/07/21 Page 1 of 8




 1   GEORGE C. HUTCHINSON (SBN 138735)
     PATRICK L. BLAIR (SBN 201345)
 2   LEGAL SOLUTIONS 2 U
     A Professional Corporation
 3   18201 Von Karman, Ste. 701
     Irvine, California 92616
 4   Telephone: (855) 755-2928
     Facsimile: (855) 755-2928
 5   gchutchinson@legalsolutions2u.com
 6   Attorneys for Defendant:
     BRANDREP, LLC
 7

 8                                                UNITED STATES DISTRICT COURT
 9                                            NORTHERN DISTRICT OF CALIFORNIA
10                                                         SAN FRANCISCO DIVISION
11

12      A1 ON TRACK SLIDING DOOR                                                                 Case No. 3:21-CV-03013-SI
        REPAIR AND INSTALLATION,
13      INC, SYLVIA SCHICK, and                                                                  HUTCHINSON DECLARATION
        DEBORAH SCHICK, individually                                                             IN SUPPORT OF BRANDREP,
14      and on behalf of all others similarly                                                    LLC’S REPLY TO
        situated,                                                                                PLAINTIFFS’ OPPOSITION TO
15                                                                                               THE MOTION TO SET ASIDE
                                                                                                 DEFAULT (FRCP 55(c))
16                                                     Plaintiffs,
17                                                                                               Date: September 24, 2021
                                            vs.                                                  Time: 10:00 a.m.
18                                                                                               Courtroom: 1
                                                                                                 Judge: Hon. Susan Illston
19      BRANDREP, LLC, a Delaware
        limited liability company,                                                               First Amended Complaint Filed on
20                                                                                               April 29, 2021
21
                                                       Defendant.
22

23
         HUTCHINSON DECLARATION IN SUPPORT OF BRANDREP, LLC’S
24
            REPLY TO PLAINTIFFS’ OPPOSITION TO THE MOTION TO SET
25
                                                       ASIDE DEFAULT (FRCP 55(c))
26
                  1. I am an attorney in the State of California and the owner of Legal
27

28                       Solutions 2 U, APC, the law firm representing defendant Brandrep, LLC
           HUTCHINSON DECLARATION IN SUPPORT OF BRANDREP, LLC’S REPLY TO PLAINTIFFS’ OPPOSITION TO THE
                                    MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate
     Default\Reply\Hutchinson Declv3.docx                                                  1
         Case 3:21-cv-03013-SI Document 42-2 Filed 09/07/21 Page 2 of 8




 1                       (“Brandrep”).
 2
                  2. I have discussed the allegations of the first amended complaint in this
 3

 4                       matter (“FAC”) with BrandRep.

 5                3. I have successfully represented BrandRep in various TCPA claim
 6
                         defenses and am familiar with BrandRep’s TCPA protection history and
 7

 8                       marketing strategies as these were topics of discussion with my client on

 9                       this case and all previous TCPA claims.
10
                  4. BrandRep has layers of TCPA and DNC protections in place to ensure no
11

12                       violation of TCPA and DNC regulations. In fact, and by way of example,

13                       the only times that I’ve seen BrandRep sued for TCPA claims was by
14
                         professional plaintiffs who have made a business out of manufacturing
15

16                       and devising TCPA claims.
17                5. BrandRep has expressed to me that given the extensive protocols
18
                         BrandRep has in place to ensure compliance with TCPA and DNC
19

20                       regulations, it is BrandRep’s belief that the plaintiffs in this case are
21                       professional plaintiffs for profit who have made litigation their business
22
                         and are serial TCPA litigants who have devised and/or manufactured a
23

24                       scheme to drum up TCPA claims even against companies, like
25                       BrandRep, with layers of protection from TCPA and DNC violations.
26
                  6. Brandrep has no record of calling the numbers allegedly owned by
27

28                       plaintiffs in the manner alleged in the FAC (with respect to the numbers
           HUTCHINSON DECLARATION IN SUPPORT OF BRANDREP, LLC’S REPLY TO PLAINTIFFS’ OPPOSITION TO THE
                                    MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate
     Default\Reply\Hutchinson Declv3.docx                                                  2
         Case 3:21-cv-03013-SI Document 42-2 Filed 09/07/21 Page 3 of 8




 1                       called with on certain dates).
 2
                  7. Brandrep has a long history of extensive protocols in place to ensure that
 3

 4                       it does not violate the TCPA. In working with BrandRep on TCPA

 5                       claims before BrandRep’s marketing lead source owners and operators
 6
                         explained to me that leads in 2017 were finger-dialed by a live person
 7

 8                       who handled the call with a preformatted script.

 9                8. Brandrep has expressed that they only call verified lead sources that are
10
                         pre-determined and screened to be in compliance with TCPA and DNC
11

12                       regulations.

13                9. This case has a history that goes back before the filing of the FAC and
14
                         complaint.
15

16                10. Plaintiffs’ counsel, Taylor Smith and Rebecca Davis filed an identical
17                       TCPA complaint against Brandrep on 7/28/20 (Case # 3:20-cv-05110-
18
                         TSH in the Northern District of California). The Plaintiffs were J. Scott
19

20                       Threde, Louis Floyd, Sylvia Schick, and Maria Schafer.
21                11. On 11/3/2020, I asked attorney Taylor Smith for the plaintiffs’ phone
22
                         bills.
23

24                12. I was informed by Attorney Smith on 11/4/2020 that he had dismissed
25                       the case without prejudice. On that same day, I again demanded the
26
                         plaintiffs phone bills.
27

28                13. On 11/28/2021, attorney Smith finally gave me plaintiff J. Scott
           HUTCHINSON DECLARATION IN SUPPORT OF BRANDREP, LLC’S REPLY TO PLAINTIFFS’ OPPOSITION TO THE
                                    MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate
     Default\Reply\Hutchinson Declv3.docx                                                  3
         Case 3:21-cv-03013-SI Document 42-2 Filed 09/07/21 Page 4 of 8




 1                       Threde’s bill, but no one else’s.
 2
                  14. On 2/1/2021, after analyzing the bill, I was able to show attorney Smith
 3

 4                       that the alleged phone number was not owned by Brandrep at the time of

 5                       the alleged call and that the number has been registered to Gieco since
 6
                         07/20/1993 with no porting changes and that for BrandRep to make such
 7

 8                       a call from the alleged number would be impossible.

 9                15. Then, the same attorneys filed the instant case on April 26, 2021 with the
10
                         following plaintiffs: J. Scott Threde, Louis Floyd, Sylvia Schick, and
11

12                       Maria Schafer.

13                16. Apparently after realizing that J. Scott Threde was not a viable plaintiff,
14
                         and that Maria Schaeffer lived in Huntington Beach, the attorneys filed
15

16                       the FAC in Northern District on April 29, 2021 eliminating both
17                       Plaintiffs and renaming Louis Floyd individually to his business name
18
                         listing the following plaintiffs: A1 On Track Sliding Door Repair and
19

20                       Installation, Inc. (“A1 On Track” originally Louis Floyd), Sylvia Schick,
21                       and Deborah Schick. The FAC eliminated plaintiff J. Scott Threde.
22
                         Interestingly, the FAC replaced plaintiff Louis Floyd with A1 on Track
23

24                       (with the same facts), and eliminated Maria Schaeffer who lived in
25                       Huntington Beach, suspiciously inferring a venue shopping preference
26
                         for the Northern District.
27

28                17. Despite agreeing to provide them, attorney Smith has since refused to
           HUTCHINSON DECLARATION IN SUPPORT OF BRANDREP, LLC’S REPLY TO PLAINTIFFS’ OPPOSITION TO THE
                                    MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate
     Default\Reply\Hutchinson Declv3.docx                                                  4
         Case 3:21-cv-03013-SI Document 42-2 Filed 09/07/21 Page 5 of 8




 1                       provide the phone records of the remaining plaintiffs. He claims he does
 2
                         not have them yet each of the Plaintiffs are professional plaintiffs for
 3

 4                       profit with multiple TCPA claims filed or threatened to be filed with the

 5                       courts for years before the underlining case was filed. Each filed case
 6
                         references the same exact numbers alleged in the operative complaint in
 7

 8                       this case. I have even been handed evidence that reflects a collusion

 9                       between the plaintiffs to share in TCPA claims.
10
                  18. Based on evidence provided to my office it is my belief that these
11

12                       plaintiffs have no standing to sue in this case.

13                19. Since each number and plaintiff have been litigating TCPA claims with
14
                         the same numbers for years, I find it hard to believe that the phone bill
15

16                       for each plaintiff and number is not within counsel’s possession given
17                       their plaintiffs history of TCPA claims. I believe that he has refused to
18
                         provide them because they would show that the remaining plaintiffs have
19

20                       no claim, like with J. Scott Threde.
21                20. Maria Schaffer, Louis Floyd (aka A1 On Track Sliding Door Repair and
22
                         Installation), and Sylvia Schick were professional plaintiffs of Todd
23

24                       Friedman’s office, whom BrandRep sued for manufacturing illegal
25                       TCPA claims. It is suspicious that many of the same plaintiffs are now
26
                         being represented by Taylor Smith and Rebecca Davis after Todd
27

28                       Friedman’s office promised to never sue BrandRep again after their last
           HUTCHINSON DECLARATION IN SUPPORT OF BRANDREP, LLC’S REPLY TO PLAINTIFFS’ OPPOSITION TO THE
                                    MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate
     Default\Reply\Hutchinson Declv3.docx                                                  5
         Case 3:21-cv-03013-SI Document 42-2 Filed 09/07/21 Page 6 of 8




 1                       failed TCPA claim against BrandRep where BrandRep filed counter-
 2
                         claims against TCPA plaintiffs and Todd Friedman’s office successfully
 3

 4                       defeating Todd Friedman’s Motion to Dismiss and Anti-SLAPP motions.

 5                21. By way of a non-exhaustive set of examples the plaintiffs in this case
 6
                         have made being a plaintiff for profit through a series of TCPA litigation
 7

 8                       claims including case numbers:

 9                              a. 3:2020cv05110
10
                                b. 2:2020cv04671
11

12                              c. 5:2020cv01520

13                              d. 5:2020cv02162
14
                                e. 5:2020cv03486
15

16                              f. 5:2020cv03502
17                              g. 3:2020cv04585
18
                                h. 3:2020cv05110
19

20                              i. 3:2019cv01407
21                              j. 2:2020cv00645
22
                                k. 8:2020cv00187
23

24                              l. 8:2019cv01743
25                              m. 3:2018cv06889
26
                                n. 3:2020cv05110
27

28                              o. 3:2020cv01170
           HUTCHINSON DECLARATION IN SUPPORT OF BRANDREP, LLC’S REPLY TO PLAINTIFFS’ OPPOSITION TO THE
                                    MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate
     Default\Reply\Hutchinson Declv3.docx                                                  6
         Case 3:21-cv-03013-SI Document 42-2 Filed 09/07/21 Page 7 of 8




 1                              p. 1:2019cv01185
 2
                                q. 3:2020cv02231
 3

 4                22. I find it highly suspicious that in a TCPA case where the plaintiffs for

 5                       years have initiated multiple TCPA claims against multiple parties using
 6
                         the same exact telephone number alleged in the FAC that the plaintiffs
 7

 8                       and their counsel are unwilling to show their phone records which are the

 9                       basis of their complaint. The phone records would be the most basic
10
                         piece of foundational evidence needed to show that plaintiffs even
11

12                       received a call from defendant.

13                23. Based on my discussions with BrandRep and their agents, I believe the
14
                         defendant has a just and complete defense to the FAC for the following
15

16                       reasons: 1) Brandrep did not contact any of the plaintiffs as alleged in the
17                       complaint, 2) even if Brandrep did contact any of the plaintiffs, it was not
18
                         likely with an artificial or prerecorded voice without some act on behalf
19

20                       of the Plaintiffs to manufacture their TCPA claims eliminating any
21                       safeguard protocol that BrandRep would have in place, 3) BrandRep has
22
                         extensive protocols in place to ensure that it does not violate the TCPA,
23

24                       and (4) BrandRep has produced evidence to me that each number listed
25                       in the complaint was a business landline at the time of each of the alleged
26
                         calls with express written consent to be called which are exceptions
27

28                       under the TCPA (47 U.S.C. § 227 (a) 5), by virtue of listing them on
           HUTCHINSON DECLARATION IN SUPPORT OF BRANDREP, LLC’S REPLY TO PLAINTIFFS’ OPPOSITION TO THE
                                    MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate
     Default\Reply\Hutchinson Declv3.docx                                                  7
         Case 3:21-cv-03013-SI Document 42-2 Filed 09/07/21 Page 8 of 8




 1                       public websites.
 2
                  24. If the court sets aside the default, my office will file a responsive
 3

 4                       pleading, so that the parties can adjudicate the foregoing issues on the

 5                       merits.
 6
                  25. Plaintiffs’ counsel has never expressed any concern for Brandrep’s
 7

 8                       preservation of data until the instant opposition to Brandrep’s motion to

 9                       set aside. They have never asked BrandRep for any assurances that it
10
                         preserve its data relevant to this lawsuit.
11

12                26. BrandRep has given my office assurances that all relevant evidence

13                       regarding the calls at issue in the FAC are preserved and will be
14
                         preserved throughout the pendency of this lawsuit. Had BrandRep made
15

16                       calls to plaintiffs in 2017 and 2020, the data that would show that would
17                       be preserved according to my client.
18
                  I declare under penalty of perjury under the laws of the State of California
19

20   and the United States of America that the foregoing is true and correct.
21

22   Dated: September 7, 2021                                                                      LEGAL SOLUTIONS 2 U
23                                                                                                 A Professional Corporation
24

25                                                                                                 /s/ George C. Hutchinson
                                                                                                   George C. Hutchinson
26                                                                                                 Declarant and Attorney for
27                                                                                                 Defendant Brandrep, LLC
28
           HUTCHINSON DECLARATION IN SUPPORT OF BRANDREP, LLC’S REPLY TO PLAINTIFFS’ OPPOSITION TO THE
                                    MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate
     Default\Reply\Hutchinson Declv3.docx                                                  8
